Citation Nr: 0915184	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disorder.  

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected left hand dorsum scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1974 to 
August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The Veteran also requested a hearing before a member of the 
Board, which was scheduled for April 13, 2007.  The Veteran 
admitted, in a September 2007 letter, that he failed to 
appear for his hearing; however, his representative claimed 
that the Veteran only missed his hearing because he had not 
received his hearing notice until the day of the hearing and 
requested a new hearing.  

The record indicates that a March 13, 2007, letter was mailed 
by the RO to the Veteran informing him of his April 13, 2007, 
hearing.  The United States Court of Appeals for Veterans 
Claims (Court) has consistently held that the law presumes 
the regularity of the administrative process.  See Marsh v 
Nicholson, 19 Vet. App. 381, 385 (2005); Crain v. Principi, 
17 Vet. App. 18, 186 (2003).  Similarly, the Court has 
repeatedly declared that the mere assertion of nonreceipt of 
notice is not sufficient, by itself, to constitute clear 
evidence to the contrary to rebut the presumption of 
regularity.  See McCullough v. Principi, 15 Vet. App. 272, 
275 (2001); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
Because the Veteran has neither submitted good cause for 
failure to appear nor requested a new hearing in a timely 
manner, the request for a new hearing is denied.  See 
38 C.F.R. § 20.704(c)-(d).  

The evidence of record raises a claim to reopen the claim for 
service connection for a bilateral knee disorder, as 
indicated in the Veteran's April 2006 Appeal To Board of 
Veterans' Appeals (VA Form 9).  However, this matter is not 
before the Board because the RO has not adjudicated this 
claim.  Additionally, it appears that in an October 2007 
statement, the Veteran is raising the issue of service 
connection for a stomach disorder.  Accordingly, these 
matters are REFERRED to the RO for appropriate action.

The issue of an increased disability rating for the left hand 
dorsum scars is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A final June 1999 rating decision denied a claim to reopen 
the claim for service connection for a lumbar spine disorder.  

2.  The evidence associated with the claims file since the 
June 1999 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a lumbar spine disorder.  


CONCLUSIONS OF LAW

1.  The June 1999 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the June 1999 rating decision is 
not new and material; the claim of entitlement to service 
connection for a lumbar spine disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
May 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2005 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter informed him that his service connection claim must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
pertinent service treatment records and/or personnel records 
and other VA and federal records pertinent to his claim.  
Finally, he was informed that it was his responsibility to 
support his claim with appropriate evidence, though VA would 
help him obtain records from any non-federal sources.
 
With respect to the Dingess requirements, an undated letter 
was mailed to the Veteran, indicating that his VA records had 
been certified to the Board and provided notice consistent 
with the requirement of Dingess.  The RO provided the Veteran 
with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of 
the type of evidence necessary to establish an effective 
date.  There is no prejudice in issuing a final decision 
because the claim is not reopened.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
Veteran has submitted medical records and lay statements, 
including from his wife and W.A.M., a friend.  His 
representative waived RO consideration of this evidence in 
the April 2009 Appellant's Brief.  

A VA examination is not necessary, because in the absence of 
new and material evidence submitted by the claimant, the duty 
to assist is not triggered. See 38 U.S.C. § 5103A(d), (g); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed.Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 
(1996) (Holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach). 
 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.




New and Material Evidence 

The Veteran seeks to reopen a previously denied claim for 
service connection for a lumbar spine disorder.  A review of 
the record indicates that he was previously denied service 
connection for that disorder multiple times, most recently in 
a June 1999 rating decision.  He did not file a Notice of 
Disagreement and the rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).   

The RO appears to have reopened the Veteran's claim in a 
March 2006 Supplemental Statement of the Case.  However, the 
question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the June 1999 rating 
decision consisted of service treatment records, indicating 
that the Veteran had reported back pain in service.  A 
February 1977 X-ray found the Veteran to have no significant 
abnormalities of the lumbosacral spine, and an undated 
examination indicated that the Veteran was qualified for 
discharge, with no abnormalities of the spine.  

A March 1985 VA examination found his back to have a normal 
range of motion and found no disease of the lumbar spine.  VA 
medical records, such as a June 1997 VA outpatient treatment 
record, generally indicate that the Veteran has reported low 
back pain, but do not provide any medical opinions as to the 
etiology of the pain.  

The June 1999 rating decision found that the Veteran had not 
submitted new and material evidence to support his claim.  
The April 1985 rating decision found the Veteran's in-service 
back complaints to be acute and resolved, with no indication 
that he had a chronic back disability at the time of his 
discharge from service.  Furthermore, the May 2005 VCAA 
letter informed the Veteran that there was no evidence of a 
chronic back disorder at the time of his discharge from 
service.

Subsequent to the June 1999 rating decision, no opinions as 
to the etiology of his lumbar spine disorder have been 
provided.  Although VA outpatient treatment records, such as 
his November 1999 VA outpatient treatment record and a June 
2000 VA neurosurgery consult, indicate that the Veteran has 
received continued treatment for a back disorder, and that he 
continued to report that it was related to his service, none 
of his medical providers gave any opinions as to the etiology 
of his lumbar spine disorder.  None of the medical records 
submitted subsequent decision provided any medical nexus 
opinions relating the etiology of the Veteran's claimed back 
disorder to service.  

The Veteran has also filed additional personal statements, 
from his wife and his friend, W.A.M., in January 2008, which 
respectively reported that the Veteran had long-standing back 
pain, and that he had complained of back pain in service.  

Although the evidence submitted since the June 1999 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any competent medical evidence 
attributing the Veteran's claimed lumbar spine disorder to 
his active service.  The newly submitted medical evidence 
only demonstrates what was previously known, that the Veteran 
was treated for a back disorder in service, that he has 
received treatment for his claimed back disorder in the years 
following his service, and that he has reported to his 
medical providers that his back is due to service.  
Additionally, the new lay evidence attesting to the Veteran's 
claim of an in-service injury are redundant of previous 
statements of both a long-standing back disorder and in-
service complaints, but do not provide competent medical 
evidence supportive of his claim.  

The evidence received since the June 1999 rating decision 
does not contain credible medical evidence indicting that the 
Veteran has a lumbar spine disorder related to service.  
Therefore, the additional evidence received is not 
"material" since it does not relate to an unestablished 
fact necessary to substantiate his service connection claim; 
specifically that his lumbar spine disorder developed in or 
is related to his service.  It also does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a lumbar spine disorder may not be reopened. 


ORDER

New and material evidence having not been received, the 
application to reopen the claim for entitlement to service 
connection for a lumbar spine disorder is denied.


REMAND

The Veteran contends that his left hand dorsum scars are more 
severe than indicated by the 10 percent disability rating 
previously granted him.  Specifically, in his April 2006 VA 
Form 9, he indicated that his scars are tender and that he 
has functional limitations due to his service-connected 
disability.  

The record indicates that the Veteran was last provided a VA 
examination in June 2005.  The record also indicates that the 
Veteran has reported hand hypersensitivity to temperature and 
impact, decreased strength, and numbness, as indicated in his 
December 2004 VA outpatient treatment record.  The Veteran, 
in his April 2006 VA Form 9, also appears to claim that his 
service-connected disability is now worse and is also 
manifested by a nerve disorder. 

As such, the Board has no discretion and must remand this 
matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his disability.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).

Additionally, the record indicates that VA medical records 
were last requested in December 2005.  However, VA outpatient 
treatment records, such as the December 2004 VA Occupational 
Therapy Daily Treatment Report, indicate that the Veteran may 
be receiving ongoing treatment for his service-connected 
disability.  Any additional VA medical records not already 
associated with the claims file should be obtained and 
reviewed.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and 
associate with the claims file all 
outstanding records of treatment 
relating to the Veteran.  This 
specifically includes any VA medical 
records not already associated with the 
claims file.  

2.   The RO/AMC shall schedule the 
Veteran for an appropriate VA 
examination to determine the current 
extent and severity of his left hand 
dorsum scars disability.  

With respect to any associated 
scarring, the examiner should, if 
possible, provide a measurement of the 
length and width of the scars as well 
as the areas of the scars in terms of 
square inches. The examiner also should 
indicate whether such scars are 
superficial, unstable, and painful on 
examination and/or cause limitation of 
motion or function.

The examiner's findings should also 
specifically include range of motion, 
bone and/or cartilage impairment, the 
presence of any ankylosis, any joint 
abnormalities, and any nerves 
abnormalities for the left wrist and 
hand. 

If possible, the examiner should also 
consider any additional functional loss 
on use due to pain on motion or due to 
flare-ups and any marked interference 
with employment due to his disability.  

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  The claims file, must be 
made available to the examiner for 
review in connection with the 
examination.

3.  The RO/AMC shall review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific 
attention is directed to the requested 
examination report. The RO/AMC shall 
ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.

4.  Thereafter, the RO/AMC shall 
readjudicate the Veteran's claim.  If the 
decision with respect to the claim 
remains adverse to the Veteran, he and 
his representative should be furnished 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 








 Department of Veterans Affairs


